Citation Nr: 9914617	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  94-35 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for labyrinthitis 
with tinnitus, currently evaluated as 10 percent disabling.

2.  Entitlement to a permanent and total disability rating 
for pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran had active duty service from December 1967 to 
October 1969.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a December 1993 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, which denied the benefits 
sought on appeal.  In October 1996, the Board remanded the 
case to afford the veteran a hearing before a Member of the 
Board.  Such hearing was held in March 1998, but the 
transcript from that hearing was incomplete.  The Board 
therefore remanded the case again in August 1998 to afford 
the veteran an additional hearing.  That hearing was held in 
January 1999, and the case is once again before the Board for 
appellate review.


FINDINGS OF FACT

1.  The veteran's labyrinthitis with tinnitus currently is 
manifested by tinnitus, frequent episodes of dizzy spells and 
occasional staggering. 

2.  The RO has found that the veteran's nonservice-connected 
disabilities include arthritis of the spine and knees, rated 
as 20 percent disabling; tendonitis of both shoulders, rated 
as 20 percent disabling; cholecystectomy of cholelithiasis, 
rated as 10 percent disabling; and hypertension, rated as 10 
percent disabling.

3.  The veteran is 49 years old, has a tenth grade education, 
and last worked in 1992 as a welder.

CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation for 
labyrinthitis with tinnitus have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.87a, 
Diagnostic Code 6204 (1998).

2.  The requirements for a permanent and total rating for 
pension purposes have been met.  38 U.S.C.A. §§ 1502, 1521, 
5107 (West 1991); 38 C.F.R. §§ 3.321 (b)(2), 3.340, 3.342, 
4.15, 4.16, 4.17, 4.25 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating Claim

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating for labyrinthitis with tinnitus 
is plausible and capable of substantiation and is therefore 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  A 
claim that a service-connected condition has become more 
severe is well grounded where the claimant asserts that a 
higher rating is justified due to an increase in severity.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle 
v. Derwinski, 2 Vet. App. 629, 631-632 (1992). 

The Board also is satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required in order to comply with the duty to 
assist.  See 38 U.S.C.A. § 5107(a).  The Board notes that the 
veteran was examined by the VA in December 1996 to evaluate 
the nature and severity of his service-connected 
labyrinthitis with tinnitus.  The Board has considered the 
argument advanced by the veteran's representative that this 
VA examination was inadequate for rating purposes, as the 
examiner failed to review the claims file.  However, the VA 
General Counsel rendered an opinion which states that 
examiners are not required to review a claimant's prior 
medical records in each case in which the VA conducts an 
examination for compensation purposes.  See VAOPGCPREC 20-95 
(July 14, 1995).  This opinion states that although 38 C.F.R. 
§ 4.1 requires that each disability be viewed in relation to 
its history, this provision does not identify any particular 
source for that history.  For example, section 4.1 does not 
require that the history be obtained from the examiner's 
review of prior medical records as opposed to the oral report 
of the veteran examined or summaries provided by the rating 
board requesting the examination.  Id.  In this case, the 
Board notes that the VA examination report at issue includes 
a history of the veteran's labyrinthitis with tinnitus.  
Accordingly, the Board finds that no further assistance to 
the veteran is required in order to comply with the duty to 
assist as mandated under 38 U.S.C.A. § 5107(a).

In January 1971, service connection was granted for 
labyrinthitis, and a 10 percent evaluation was assigned as of 
October 1969.  A July 1974 rating decision recharacterized 
this disability as labyrinthitis with tinnitus.  The veteran 
now claims that this disability is more severely disabling, 
arguing that he suffers from constant tinnitus, dizziness and 
occasional loss of balance.  The Board agrees, as the 
veteran's labyrinthitis with tinnitus meets the criteria for 
a 30 percent evaluation.

In reaching this decision, the Board considered VA outpatient 
treatment reports dated from February 1993 to May 1996, some 
of which refer to the veteran's labyrinthitis with tinnitus.  
Treatment reports from 1993 note the veteran's complaints of 
tinnitus and balance problems.  When seen in October 1994, it 
was noted that the veteran had recently fallen two days 
prior.  A November 1994 report includes an assessment of 
vertigo.  In December 1994, the veteran described tinnitus, 
intermittent lightheadedness and occasional scatoma.  A March 
1996 treatment report shows that the veteran sustained head 
trauma after falling out of his car.  This fall, however, 
appears to be due to alcohol intoxication rather than his 
service-connected labyrinthitis with tinnitus.

The veteran was afforded a general medical examination by the 
VA in April 1996, at which time he reported dizziness which 
would occur when walking.  It was noted that he was on 
Meclizine to control these dizzy spells.  Examination 
revealed the veteran's gait to be normal, and no episodes of 
dizziness were observed at any time during examination.  No 
diagnosis pertaining to the veteran's labyrinthitis with 
tinnitus was rendered.

Pursuant to the Board's October 1996 Remand, the veteran was 
afforded a VA ear examination in December 1996.  The veteran 
reported a twenty-year history of constant tinnitus.  He 
stated that he experienced episodes of dizziness on a daily 
basis which caused difficulty walking.  Examination revealed 
both eardrums to be normal.  The Weber was in the midline.  
Examination of the nose, nasopharynx, mouth, larynx and neck 
were all within normal limits.  The diagnosis was bilateral 
neurosensory hearing loss and constant tinnitus for twenty 
years, with intermittent labyrinthitis on a daily basis, 
nonspecific in type, over twenty years.

The Board considered various written statements by the 
veteran concerning the nature and severity of his 
labyrinthitis with tinnitus.  In his October 1993 claim, the 
veteran indicated that the suffered from constant ringing in 
both ears and dizzy spells.  He also related that he would 
stagger at times.   The Board also considered three VA Forms 
9 (Appeal to Board of Veterans' Appeals) in which the veteran 
essentially maintained that he suffered from episodes of 
dizziness on a daily basis, resulting in several falls.  

In January 1999, the veteran testified at a hearing before 
the undersigned Member of the Board as to the severity of his 
labyrinthitis with tinnitus.  He stated that he suffered from 
constant bilateral tinnitus, which he described as very 
irritating and disruptive to his life.  He related that he 
took Meclizine on a daily basis for dizziness.  He indicated 
that he would have to sit down during periods of dizziness, 
which were occasionally accompanied by nausea.  He also said 
that he was not permitted to drive an automobile because of 
this condition, although he did so on occasion.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A.            § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990). 

The veteran's service-connected labyrinthitis is currently 
evaluated as 10 percent disabling under Diagnostic Code 6204.  
That diagnostic code provides that moderate chronic 
labyrinthitis with tinnitus and occasional dizziness warrants 
a 10 percent evaluation.  A 30 percent rating, the maximum 
schedular evaluation recognized for this disability, requires 
that the disorder be severe with tinnitus, dizziness and 
occasional staggering.  See 38 C.F.R. § 4.87a, Diagnostic 
Code 6204. (emphasis added). 

Applying the above criteria to the facts of this case, the 
Board finds that the evidence supports a 30 percent 
evaluation for the veteran's labyrinthitis with tinnitus.  
The Board observes that the clinical and lay evidence of 
record demonstrate that the veteran experiences ongoing 
tinnitus, daily episodes of dizziness and occasional 
staggering, which appear to disrupt his life to a 
considerable extent.  In this respect, VA outpatient 
treatment reports include the veteran's statements that he 
suffered from tinnitus and dizziness.  These assertions are 
confirmed by the fact that the veteran is currently on 
Meclizine, a prescription medication to control dizzy spells.  

The crucial issue with respect to this claim, however, is 
whether the veteran's labyrinthitis with tinnitus is 
manifested by occasional staggering.  The VA examination 
reports of April 1994 and December 1996 do not disclose that 
the veteran experienced balance problems during examinations.  
Nevertheless, the veteran has consistently reported that he 
experiences occasional staggering, which is consistent with 
the fact that the veteran is on medication for dizzy spells.  
Moreover, a VA outpatient treatment report dated in October 
1994 notes that the veteran had recently fallen two days 
prior.  Based on these findings, the Board concludes that the 
veteran's labyrinthitis with tinnitus is most consistent with 
a 30 percent disability evaluation under Diagnostic Code 
6204.  See 38 C.F.R. § 4.7.

In reaching this decision, the Board finds that no other 
diagnostic code affords the veteran an evaluation in excess 
of the currently assigned 30 percent evaluation.  The only 
other diagnostic codes which relate to the ears that provide 
for a higher rating are Diagnostic Codes 6205 and 6207.  
These code provisions, however, require a diagnosis of 
Meniere's syndrome (Diagnostic Code 6205) or loss of auricle 
(Diagnostic Code 6207), neither of which have been shown or 
alleged.  See 38 C.F.R. §§ 4.87a, Diagnostic Code 6205, 6207 
(1998).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered whether or not they were raised by the veteran as 
required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) (1998) is warranted.  
In the instant case, however, there has been no showing or 
assertion that the veteran's labyrinthitis with tinnitus has 
caused marked interference with employment, necessitated 
frequent periods of hospitalization, or otherwise renders 
impracticable the application of the regular schedular 
standards.  Although he is currently unemployed, the veteran 
attributes this to his nonservice-connected bilateral 
shoulder disability.  Under these circumstance, the Board 
determines that the criteria for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 237, 239 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



II.  Permanent and Total Disability Rating for Pension 
Purposes

VA laws authorize the payment of pension benefits to a 
veteran who served for 90 days or more during a period of war 
and who is permanently and totally disabled due to 
nonservice-connected disabilities.  See 38 U.S.C.A. §§ 1502, 
1521.  Permanent and total disability ratings for pension 
purposes are authorized for disabling conditions which are 
not the result of the veteran's own willful misconduct.  See 
38 C.F.R. § 3.342.  Total disability will be considered to 
exist where there is an impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  Permanence of 
total disability will be taken to exist when such impairment 
is reasonably certain to continue throughout the life of the 
disabled veteran.  See 38 C.F.R. § 3.340 (1998). See also 
Brown v. Derwinski, 2 Vet. App. 444, 446-47 (1992); Roberts 
v. Derwinski, 2 Vet. App. 387, 389-91 (1992); Talley v. 
Derwinski, 2 Vet. App. 282, 286-87 (1992).

There are three alternative bases upon which permanent and 
total disability for nonservice-connected pension purposes 
may be established.  The first basis is the establishment, by 
use of the appropriate diagnostic codes of the VA Schedule 
for Rating Disabilities, that the veteran has a lifetime 
impairment which is sufficient to render it impossible for 
the "average person" to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1502(a)(1); 38 C.F.R. § 4.15.  
In other words, each disability is rated under the 
appropriate diagnostic code and then combined to determine if 
the veteran holds a combined 100 percent schedular evaluation 
for pension purposes.  The permanent loss of both hands, of 
both feet, or of one hand and one foot, or the sight of both 
eyes, or becoming permanently helpless or permanently 
bedridden, will be considered for permanent and total 
disability.  See 38 C.F.R. § 4.15.

The second objective basis upon which permanent and total 
disability for pension purposes may be established warrants 
consideration when the veteran does not satisfy the criteria 
for a combined 100 percent schedular evaluation.  The veteran 
may, in the alternative, qualify for a permanent and total 
disability rating for pension purposes if he has a lifetime 
impairment which precludes him from securing and following 
substantially gainful employment.  See 38 U.S.C.A. §§ 1502, 
1521(a); 38 C.F.R. § 4.17.  Full consideration must be given 
to unusual physical or mental effects in individual cases.  
See 38 C.F.R. § 4.15.  However, if there is only one such 
disability, it must be ratable at 60 percent or more; if 
there are two or more disabilities, there must be at least 
one disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  If the veteran is considered permanently 
and totally disabled under these criteria, he or she is then 
awarded a 100 percent schedular evaluation for pension 
purposes.  See 38 C.F.R. §§ 4.16(a), 4.17.  Marginal 
employment, generally deemed to exist when a veteran's earned 
annual income does not exceed the amount established by the 
U.S. Department of Commerce, Bureau of the Census, as the 
poverty threshold for one person, shall generally not be 
considered substantially gainful.  See 38 C.F.R. § 4.16(a).

Even if the ratings for a veteran's disabilities fail to meet 
the first two objective bases upon which permanent and total 
disability for pension purposes may be established, the 
veteran's disabilities may be considered under subjective 
criteria.  If the veteran is unemployable by reason of his or 
her disabilities, age, occupational background, and other 
related factors, a permanent and total disability rating for 
pension purposes is authorized to be granted on an extra-
schedular basis.  See 38 C.F.R. §§ 3.321(b)(2), 4.17(b).

In this case, the RO has assigned a combined 50 percent 
evaluation for the veteran's nonservice-connected 
disabilities.  See 38 C.F.R. § 4.25.  These disabilities 
include arthritis of the spine and knees, rated as 20 percent 
disabling; tendonitis of both shoulders, rated as 20 percent 
disabling; cholecystectomy of cholelithiasis, rated as 10 
percent disabling; and hypertension, rated as 10 percent 
disabling.  Thus, the veteran does not meet the percentage 
requirements for an award of nonservice-connected disability 
pension benefits under objective criteria. 

In reviewing the evidence of record, however, the Board finds 
that there is a basis for granting a permanent and total 
disability rating for pension purposes on an extra-schedular 
basis under 38 C.F.R. § 3.321(b)(2) and 4.17.  The evidence 
reveals that the veteran last worked in 1992 as a welder.  
The record also shows that the veteran would be unlikely to 
perform this kind of work due to his nonservice-connected 
tendonitis of the shoulders.  In this regard, a December 1994 
VA outpatient treatment report includes the veteran's 
complaint of bilateral shoulder pain.  The veteran indicated 
that the pain would last all day and increased with movement.  
Upon examination, both shoulders showed evidence of 
tenderness and decreased range of motion.  The examining 
physician noted that the veteran was unable to work as a 
welder as a result of pain in his shoulders and hands.  An 
April 1996 VA examination report also includes a diagnosis of 
tendinitis of both shoulders with some decrease in the range 
of motion because of pain.

Based on these reports, the Board finds that the veteran's 
bilateral shoulder disability precludes him from returning to 
work at his former trade as a welder.  The Board also finds 
that the veteran's bilateral shoulder disability, with 
consideration of his nonservice-connected arthritis of the 
spine and knees, preclude him from performing other jobs that 
require significant physical labor.  In addition, with 
respect to more sedentary kinds of jobs, the Board finds that 
the veteran's limited occupational background and education 
render him unemployable.  The record does not show that the 
veteran has had any training or past experience that would 
qualify him for jobs which do not require manual labor.  
Moreover, the Board points out that the veteran has a tenth 
grade education.  Based on these findings, the Board 
concludes that entitlement to a permanent and total 
disability rating for pension purposes is warranted.  See 
38 C.F.R. § 3.102, 3.321(b)(2), 4.17. 









ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, a 30 percent disability evaluation for 
labyrinthitis with tinnitus is granted.

Subject to the laws and regulations governing the payment of 
monetary benefits, a permanent and total disability rating 
for pension purposes is granted.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals


 

